Exhibit 99.1 Source: Global 8 Environmental Technologies, Inc. Global 8 Environmental Technologies, Inc. adds depth to Board of Directors Board of Directors unanimously elects entrepreneur, Harvard lawyer, Fulbright fellow, and humanitarianDaniel H. Wolf Newport Beach—Global 8 Environmental Technologies, Inc. (OTCBB: GBLE), a company committed to preserving our planet through environmental consciousness, technology and education, announced today that Daniel Wolf, J.D., CEO of Advanced Earth Technologies, has joined Global 8’s Board of Directors. “I speak for the entire Board of Directors when I say that we are delighted with Daniel’s appointment,” said Julio Ferreira, president and chief executive officer of Global 8 Environmental Technologies, Inc. “We have had a string of announcements over the past few weeks, all of which are clear indications that we are at the beginning of a new phase of growth. Daniel’s appointment is an important part of that growth. His exemplary record of leadership and deep knowledge of the environmental industry makes him an invaluable addition to the Board.” Daniel Wolf founded his first technology company in 1998, and has consulted to several startups in the renewable energy industry, including biomass gasification and pyrolysis. A former Fulbright Fellow, he is a graduate of HarvardLawSchool and did his doctoral work in Political Science at the University of California, San Diego. Mr.
